Citation Nr: 0924572	
Decision Date: 06/30/09    Archive Date: 07/07/09

DOCKET NO.  03-12 320	)	DATE
	)


On appeal from the decision of the 
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUE

Entitlement to increased ratings for degenerative disc 
disease of the lumbar spine, initially rated as 20 percent 
disabling prior to March 3, 2007, and as 40 percent disabling 
from that date.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

K.S. Hughes, Counsel




INTRODUCTION

The Veteran served on active duty from August 1991 to May 
2002.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from decisions by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Nashville, 
Tennessee.

This case has been remanded by the Board three times.  The 
most recent Board remand, in May 2008, was to comply with the 
Veterans Claims Assistance Act (VCAA) and the holding of the 
Court in Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008).  


FINDING OF FACT

On April 1, 2009, prior to the promulgation of a decision in 
the appeal, the Board received notification from the 
appellant that a withdrawal of this appeal is requested.


CONCLUSION OF LAW

The criteria for withdrawal of an appeal by the appellant 
have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002); 
38 C.F.R. § 20.204 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Under 38 U.S.C.A. § 7105, the Board may dismiss any appeal 
that fails to allege specific error of fact or law in the 
determination being appealed.  Withdrawal of an appeal is 
deemed to be a withdrawal of the Notice of Disagreement and, 
if filed, the Substantive Appeal.  38 C.F.R. § 20.204 (2008).  
Withdrawal may be made by the appellant or by his or her 
authorized representative.  Id.

On April 1, 2009, prior to the promulgation of a decision in 
this appeal, the Board received written notification from the 
Veteran that he had no appeals or claims pending at that 
time.  Specifically, he stated that he had dropped all claims 
and appeals when he was awarded a total rating based on 
individual unemployability.  Attached to this communication 
was a copy of a January 2008 statement in which the Veteran 
indicated that, if granted 100 percent based on 
unemployability, he would withdraw all pending issues, 
appeals, and claims.  

Therefore, the appeal for an increased evaluation for 
degenerative disc disease of the lumbar spine is considered 
withdrawn and there remains no allegation of error of fact or 
law for appellate consideration.  Accordingly, the Board does 
not have jurisdiction to review the appeal and it is hereby 
dismissed.


ORDER

The appeal is dismissed.



		
C. TRUEBA
	Veterans Law Judge, Board of Veterans' Appeals





 Department of Veterans Affairs


